Citation Nr: 1518065	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected general anxiety disorder (GAD) in excess of 50 percent prior to February 3, 2010 and in excess of 70 percent thereafter.  

2.  Entitlement to an increased disability rating for service-connected asbestosis in excess of 30 percent.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to January 11, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1952 to May 1956.  

The Veteran's GAD and asbestosis claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which continued the 50 percent disability rating for the Veteran's service-connected GAD and continued the 30 percent disability rating for the Veteran's service-connected asbestosis.  A subsequent September 2012 RO rating decision increased the disability rating for the Veteran's service-connected GAD to 70 percent, effective February 3, 2010.  

The Veteran was granted entitlement to a TDIU in a May 2010 RO rating decision, with an effective date of January 11, 2009.  The Veteran filed his claims for increased ratings for his service-connected GAD and asbestosis in July 2008.  A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record suggested that the Veteran's service-connected GAD may have interfered with his ability to secure or follow a substantially gainful occupation prior to the current effective date.  See September 2008 VA mental health examination report.  As such, a claim for entitlement to a TDIU prior to January 11, 2009 is properly before the Board.  

A June 2009 letter from the Veteran's representative was accepted in lieu of a VA Form 9 (Appeal to Board of Veterans' Appeals).  This letter did not reference a hearing request.  In a July 2014 Statement of Accredited Representative in Appealed Case (In lieu of VA Form 646), the Veteran's representative stated that in the June 2009 substantive appeal, the Veteran requested a BVA video conference hearing.  As noted, there was no such request contained in the June 2009 substantive appeal.  A March 2015 Appellant's Brief from the Veteran's representative did not reference an outstanding hearing request.  Based on the facts presented, the Board concludes that the July 2014 representative reference to a hearing request was in error and there is in fact no outstanding hearing request from the Veteran.  
 
A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased disability rating for service-connected GAD in excess of 50 percent prior to February 3, 2010 and in excess of 70 percent thereafter and entitlement to a TDIU prior to January 11, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, pulmonary function testing (PFT) revealed forced vital capacity (FVC) no worse than 65 to 74 percent predicted; the evidence of record did not show that the Veteran had cor pulmonale, pulmonary hypertension or required outpatient oxygen therapy.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a disability rating in excess of 30 percent for the Veteran's service-connected asbestosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.96, 4.97, Diagnostic Code 6833 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veteran was provided with adequate notice in an August 2008 letter, prior to the December 2008 decision on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  

The Veteran's service treatment records are of record.  Additionally, VA treatment records are of record.  In addition, in August 2008, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for Brigham and Women's Hospital and noted "ongoing" treatment for asbestosis.  Records from such provider were received in October 2008.  The RO, however, sent a second request for such records in November 2008 and informed the Veteran of such request.  In a November 2008 statement, the Veteran referenced talking with his representative, who had given VA "all my records from Brigham and Women's Hospital on September 6, 2005."  This statement appears to be in reference to the Veteran's prior claim for entitlement to service connection for a respiratory condition, which was filed by the Veteran's representative in a statement dated September 6, 2005.  Evidence had been previously submitted from Brigham and Women's Hospital in July 2005.  As such, it appears that the relevant identified private medical records from Brigham and Women's Hospital have been obtained.  

In the Veteran's June 2009 substantive appeal, the Veteran's representative requested that copies of the Veteran's "Social Security Administration Statement of Wage Earnings" be obtained "to validate past and present wages with regards to gainful employment."  The RO requested such records from the Social Security Administration (SSA), but received a response in August 2009 that the Veteran did not receive social security disability benefits and SSA did not have disability records for the Veteran.  In any event, the request for the SSA Statement of Wage Earnings is not relevant to the current appeal, as it relates to the Veteran's "past and present wages," which has no bearing on the evaluation of his service-connected asbestosis.  

The Board notes that, as detailed in the remand portion below, the Veteran's remaining claims (GAD and TDIU) are being remanded to attempt to obtain outstanding Vet Center records.  As Vet Center records exclusively relate to mental health treatment, these records would likely not be relevant to the Veteran's asbestosis claim and remanding this claim to obtain such records would serve no useful purpose and would in no way be of benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Therefore, in sum, the Board finds that VA has satisfied its duty to assist with the procurement of records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2014).  With respect to the Veteran's asbestosis claim, the Veteran was afforded VA examinations in September 2008 and January 2010.  The Veteran and his representative have not stated, and the evidence of record does not suggest, any worsening of the Veteran's service-connected asbestosis since the January 2010 VA examination.  The Board finds the VA examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.

II.  Legal Criteria

The Veteran's service-connected asbestosis is rated under Diagnostic Code 6833.  The December 2008 rating decision on appeal continued the 30 percent disability rating based on FVC of 65 to 74 percent of predicted value.    

Diagnostic Code 6833 is rated under the General Rating Formula for Interstitial Lung Disease.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent disability rating is warranted for FVC of 75- to 80-percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.  A 30 percent disability rating is warranted for FVC of 65- to 74-percent predicted, or DLCO (SB) of 56- to 65-percent predicted.  A 60 percent disability rating is warranted for FVC of 50- to 64- percent predicted, or DLCO (SB) of 40- to 55-percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent disability rating is warranted for FVC of less than 50-percent predicted, or DLCO (SB) less than 40- percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2014).

III.  Analysis

The Veteran filed his claim for an increased rating for his service-connected asbestosis in July 2008 and stated that he was experiencing more shortness of breath and was limited in his walking due to the shortness of breath.

The Veteran was afforded a VA examination in September 2008.  The examination report noted that due to the Veteran's respiratory condition, he had a cough with purulent sputum and shortness of breath after walking one city block.  Specifically, a night time cough was reported.  No treatment was noted for the Veteran's respiratory condition.  It was noted that the Veteran did not require the usage of outpatient oxygen therapy.  The Veteran reported functional impairment of "severe cough limits activity and wakens from sleep."  Upon physical examination, the lung examination was noted to be abnormal, with findings showing end inspiratory cough.  With respect to examination of the heart, it was noted that there was no evidence of cor pulmonale.  PFT results noted pre-bronchodilator FVC of 67 percent predicted and the accompanying graphical PFT results included an interpretation that "[t]esting indicates moderate obstruction as well as low vital capacity; possibly from a concomitant restrictive defect."  Post-bronchodilator FVC of 38 percent predicted was noted and the accompanying graphical PFT results included an interpretation that "[t]esting indicates severe restriction."  The Veteran's effort was noted to be poor and that "he had a cough making compliance with test difficult."  The examination reported noted "a discrepancy between the PFT findings and the clinical examination which is frequent cough impacted validity of PFT findings."  It was noted that "[a] DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the claimant."  A chest x-ray was noted to show extensive calcified pleural plaques.  Under the diagnosis section, asbestosis was listed and it was noted that the Veteran did not have any complications such as cor pulmonale or pulmonary hypertension.  The effect of the condition on the Veteran's daily activity was noted to be shortness of breath with exertion.  

Also of record were April 2009 private medical records from Dr. M.W.  These records contained PFT results.  PFT results noted pre-bronchodilator FVC of 73 percent predicted and post-bronchodilator FVC of 75 percent predicted.  The FVC results were noted to be reduced.  Pre-bronchodilator DLCO was noted as 73 percent of predicted, with no post-bronchodilator of record.  Single breath diffusion capacity was noted to be normal.      

A September 2009 VA treatment note included an impression of asbestosis and referenced a chest x-ray from April 2009 showing pleural symptoms unchanged from May 2008.  This treatment note referenced as a source of history outside records.  The referenced x-ray tests are not of record and appear to be from an unidentified outside provider.

The Veteran was afforded another VA examination in January 2010.  The examination report noted that due to the Veteran's respiratory condition, he had a cough with purulent sputum.  The Veteran reported that "he contracts infection easily from his respiratory condition which requires antibiotics periodically 3 time(s) per year, each time lasting for 3 week(s).  When he has the infection, he does not require bed rest or treatment by a physician."  No treatment was noted for the Veteran's respiratory condition.  It was noted that the Veteran did not require the usage of outpatient oxygen therapy.  The Veteran reported functional impairment of fatigue.  Under the history of activities and functions section, it was noted that the Veteran was unable to vacuum, cook, climb stairs, shop, perform gardening activities and push a lawn mower due to fatigue.  

Upon physical examination, the lung examination was noted to have symmetric breath sounds, no rhonchi or rales and the expiratory phase to be within normal limits.  PFT results noted pre-bronchodilator FVC of 63 percent predicted and the accompanying graphical PFT results included an interpretation that "[t]esting indicates mild restriction."  Post-bronchodilator FVC of 77 percent predicted was noted and the accompanying graphical PFT results included an interpretation that "[t]esting indicates mild restriction."  It was noted that the Veteran provided good effort.  The examination report noted "a discrepancy between the PFT findings and the clinical examination which is normal chest exam without rales and x-ray without evidence for interstitial lung disease compared to PFT with low range of normal FVC raising question of mild restrictive disease."  It was noted that "[a] DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the claimant."  

A chest x-ray was noted to show stable bilateral pleural calcified plaques (compared with the September 2008 chest x-ray) and bilateral diaphragmatic pleural calcifications.  Under the diagnosis section, asbestosis was listed and it was noted that the Veteran did not have any complications such as cor pulmonale or pulmonary hypertension.  The functional impairment caused by the Veteran's service-connected asbestosis on his ability to perform physical and sedentary activities of employment was noted to be fatigue with exertion.  The effect of the condition on the Veteran's daily activity was noted to be exertional fatigue.  An addendum to the examination report commented on a chest CT scan, noting an impression of extensive calcified pleural plaques consistent with prior asbestos exposure.   

Upon review of the evidence of record, the Board concludes that, throughout the period on appeal, a disability rating in excess of the 30 percent currently assigned is not warranted for the Veteran's service-connected asbestosis.  As noted above, for the next highest rating of 60 percent, FVC of 50- to 64-percent predicted is required.  The September 2008 VA examination report included PFT results of pre-bronchodilator FVC of 67 percent predicted and post-bronchodilator FVC of 38 percent predicted.  Pursuant to 38 C.F.R. §4.96(d) (2014) (titled "Special provisions regarding evaluation of respiratory conditions"), post-bronchodilator PFT results are to be used when "applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes."  See 38 C.F.R. §4.96(d)(5) (2014).  As the post-bronchodilator results (38 percent predicted) included in the September 2008 VA examination report were poorer than the pre-bronchodilator results (67 percent predicted), the pre-bronchodilator results are to be used for rating purposes.  As such, the FVC of 67 percent predicted is of sufficient severity to warrant a 30 percent disability rating, but does not meet the criteria (FVC of 50- to 64-percent predicted) required for a 60 percent disability rating.  The Board notes that in the Veteran's representative's March 2015 Appellant's Brief, it was argued that the Veteran was entitled to a 100 percent disability rating based on the post-bronchodilator FVC of 38 percent predicted.  As discussed, however, when the post-bronchodilator results are poorer than the pre-bronchodilator results, as was the case for the September 2008 VA examination PFT results, the pre-bronchodilator results are to be used for rating purposes.  See id.  In sum, a disability rating in excess of 30 percent for the Veteran's service-connected asbestosis is not warranted based on the September 2008 VA examination report.  

In addition, the April 2009 private PFT test results of post-bronchodilator FVC of 75 percent predicted and the PFT results included in the January 2010 VA examination report of post-bronchodilator FVC of 77 percent predicted also do not meet the criteria for the next higher 60 percent disability rating, which again requires FVC of 50- to 64-percent predicted.   

With respect to DLCO (SB) testing, 38 C.F.R. §4.96(d)(2) (2014) states that if this "test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case."  In this regard, both the September 2008 and January 2010 VA examination reports did not contain DLCO (SB) testing, but the examiner noted that "a DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the claimant."  As such, it is appropriate to use the alternative FVC criteria to evaluate the Veteran's service-connected asbestosis, as applied above.  

Additionally, in the April 2009 private medical results, the pre-bronchodilator DLCO was noted to be 73 percent predicted.  Under 38 C.F.R. §4.96(d)(4) (2014) "[p]ost-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal."  The April 2009 private medical record noted that "[s]ingle breath diffusion capacity is normal," which appears to be in referenced to the DLCO (SB) test results (DLCO (SB) stands for Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method).  As such, the pre-bronchodilator DLCO results of 73 percent predicted could be used to evaluate the Veteran's service-connected asbestosis.  Upon application, however, DLCO (SB) of 73 percent predicted is of sufficient severity to warrant only a 10 percent disability rating (DLCO (SB) of 66- to 80-percent predicted), and does not meet the criteria (DLCO (SB) of 40- to 55-percent predicted) required for a rating higher than the 30 percent currently assigned based on FVC criteria.  As such, a higher rating is not available using the DLCO (SB) criteria.    

With respect to the alternative criteria for a higher disability rating under the 60 percent and 100 percent disability rating criteria that reference maximum exercise capacity test results, no such results are of record.  The Board observes that, in revising the current schedule of ratings for the respiratory system, VA noted that the regulations did not require that a maximum exercise capacity test be conducted in any case.  71 Fed. Reg. 52457-01 (Sept. 6, 2006).   Notably, VA stated that the test was not routinely conducted, was not available in some medical facilities and that if no maximum exercise capacity test is of record, the regulation directs that evaluation be based on the alternative criteria (which have been discussed above and further below).  See id.  As such, there is no issue with the adequacy of the Veteran's September 2008 and January 2010 VA examinations for not conducting a maximum exercise capacity test.  Lacking any maximum exercise capacity test results, a higher rating under this alternative criteria is not warranted.      

With respect to the alternative criteria under the 100 percent disability rating criteria of cor pulmonale, pulmonary hypertension or requires outpatient oxygen therapy, the September 2008 and January 2010 VA examination reports specifically noted that the Veteran did not suffer from cor pulmonale, pulmonary hypertension or require outpatient oxygen therapy.  Outpatient clinical records do not contradict these findings.  As such, a higher rating under this alternative criteria is also not warranted.  

Staged ratings are not warranted in this case, as the Veteran has had a stable level of symptomatology throughout the period on appeal.  All potentially applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of 30 percent for the Veteran's service-connected asbestosis.  As such, entitlement to an increased rating in excess of 30 percent for the Veteran's service-connected asbestosis is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.96, 4.97, Diagnostic Code 6833 (2014).

IV. Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected asbestosis is manifested by shortness of breath, limitation in walking due to shortness of breath and coughing with purulent sputum that limits activity.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule, which is based primarily on FVC results from PFT and inherently contemplate decreased lung function.  In short, there is nothing exceptional or unusual about the Veteran's service-connected asbestosis because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected asbestosis has caused marked interference with employment or resulted in frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2014).  While a May 2010 rating decision granted entitlement to a TDIU, this was predicated primarily on the Veteran's service-connected GAD.  Additionally, on the Veteran's January 2010 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran did not list asbestosis as a service-connected disability that prevented him from securing or following any substantially gainful occupation.  As such, even if his disability picture was exceptional or unusual, referral for an extraschedular evaluation would not be warranted.   

Further, in the September 2008 VA examination report, it was noted that the Veteran reported that severe coughing wakens him from sleep.  In the January 2010 VA examination report, it was noted that the Veteran contracted infection easily from his respiratory condition, but that he does not require bed rest or treatment by a physician.  Also noted was fatigue and limitation of household activities due to fatigue.  It does not appear that sleep impacted by coughing, increased infections and fatigue (and resulting limitation of household activities) are contemplated by the rating criteria discussed above.   In any event, under the second Thun element, the evidence of record does not indicate that these particular symptoms (sleep impacted by coughing, increased infections and fatigue (and resulting limitation of household activities)) have caused marked interference with employment or resulted in frequent hospitalizations.  While the January 2010 VA examination report noted that the functional impairment caused by the Veteran's asbestosis on his ability to perform physical and sedentary activities of employment was fatigue with exertion, this indicates that fatigue with exertion may impact the Veteran's ability to work, but it does not necessarily show evidence of the requisite marked interference with employment.  As such, referral for an extraschedular evaluation is not warranted.    
Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.


ORDER

Entitlement to an increased disability rating in excess of 30 percent for asbestosis is denied. 


REMAND

The Veteran seeks entitlement to an increased disability rating for service-connected GAD in excess of 50 percent prior to February 3, 2010 and in excess of 70 percent thereafter.  As noted in the introduction above, the issue of entitlement to a TDIU prior to January 11, 2009 is also before the Board.  

The Veteran was afforded a VA mental health examination in February 2010, which noted that the Veteran "meets weekly with" Mr. J.T.  A letter dated June 2009 from Mr. J.T. (with a title of Readjustment Counseling Therapist) noted that the Veteran had been attending a PTSD Wellness Group since May 2008 weekly.  The header of the letter stated "Department of Veterans Affairs Readjustment Counseling Service" and Vet Center.  Beyond the June 2009 letter from Mr. J.T., no additional records are of record from the Vet Center.  As any outstanding Vet Center records presumably will relate to mental health treatment, they would be relevant in evaluating the Veteran's claim for an increased disability rating for his service-connected GAD.  The May 2010 rating decision that granted the Veteran entitlement to a TDIU was predicated primarily on the Veteran's service-connected GAD.  Additionally, on the Veteran's January 2010 VA Form 21-8940, the Veteran listed PTSD as the service-connected disability that prevented him from securing or following any substantially gainful occupation.  As the Veteran's TDIU claim primarily relates to his service-connected GAD, any outstanding Vet Center records would also be relevant in evaluating this claim.  As such, remand is required for the Veteran's GAD and TDIU claims to attempt obtain any outstanding Vet Center records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, attempt to obtain any outstanding Vet Center records.  See June 2009 letter from Mr. J.T. (referencing treatment since May 2008); February 2010 VA examination report (referencing meeting weekly with Mr. J.T.). 

2.  After completing the requested action, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the appellant and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


